Title: From Thomas Jefferson to Benjamin Stoddert, 17 March 1801
From: Jefferson, Thomas
To: Stoddert, Benjamin



Sir
Washington Mar. 17. 1801.

Mr Dawson a member of the late Congress is appointed to be the bearer of the Convention with France, and will be ready to leave this place, within two days, for Baltimore & thence to proceed immediately for Havre, which I think the most eligible port for him to land at. I have therefore to ask the favor of you to give the necessary orders & instructions to the Commander of the Maryland to recieve him. as it is desireable that she should be back as soon as possible, that she may be sold. mr Dawson will be instructed, immediately on his arrival at Paris to prepare his first communications for us as quickly as possible, on the receipt of which the vessel is to return immediately to whatever port you shall direct. he is of course to have good accomodations in the vessel & a participation of such fare as is provided for the officers themselves, his character being merely that of a confidential bearer of the Convention. accept assurances of my consideration & respect.

Th: Jefferson

